Exhibit 10.2

            EXECUTION COPY

RESIGNATION AGREEMENT

                        THIS RESIGNATION AGREEMENT, dated as of August 15, 2002
(the "Agreement"), by and among Trizec Properties, Inc., a Delaware corporation
(the "Company"), PM Capital Corp. ("PMC") and Christopher Mackenzie (the
"Executive").

                        WHEREAS, the Company and the Executive are parties to a
certain Assignment of Employment Agreement, dated as of May 8, 2002 (the
"Assignment Agreement"), pursuant to which TrizecHahn Corporation ("TrizecHahn")
assigned all its rights and obligations under an employment agreement, dated as
of December 21, 2000 (the "Employment Agreement"), between TrizecHahn and the
Executive to the Company, the Executive agreed to such assignment, the Executive
became President and Chief Executive Officer of the Company, and certain terms
of the Employment Agreement were amended by the Assignment Agreement;

                        WHEREAS, PMC and the Executive are parties to letter
agreements, dated December 21, 2000 and April 19, 2002 (the "PMC Agreement"),
pursuant to which PMC granted certain call rights (the "PMC Options") to the
Executive in connection with his employment by TrizecHahn and the Company;

                        WHEREAS, the Company recognizes the Executive's
leadership and contribution to the Company and TrizecHahn;

                        WHEREAS, the Company and the Executive have agreed to
the Executive's resignation from service as an officer and a member of the Board
of Directors of the Company (the "Board"), effective as of August 15, 2002;

                        WHEREAS, the parties intend that this Agreement shall
set forth the terms regarding the Executive's resignation.

                        NOW, THEREFORE, in consideration of the covenants and
agreements hereinafter set forth in this Agreement, the parties hereto hereby
agree as follows:

                        1.         Resignation.  The Executive hereby resigns
from his position as President and Chief Executive Officer of the Company and as
a director, and from any other positions as an employee, officer or director of
the Company or any of its subsidiaries or affiliated companies (including Trizec
Canada Inc.), effective as of August 15, 2002 (the "Effective Date").  The
Executive also hereby resigns from any position held by him on the Effective
Date in any entity in which the Company currently owns an interest, if he holds
such position as a Company representative.  As of the Effective Date, the
Employment Agreement shall become null and void and have no further force or
effect.

 

--------------------------------------------------------------------------------

                        2.         Severance Payment. 

                        (a)        In consideration of the covenants set forth
in Sections 6 and 7 hereof and the waiver and release set forth in Section 8
hereof, and provided that the Executive does not revoke this Agreement during
the Revocation Period (as defined in Section 8(e) below), the Executive shall
receive a cash severance payment of $4,934,000 (the "Severance Payment").  The
Severance Payment shall be payable in a lump-sum on the first business day
following the termination of the Revocation Period.  The Severance Payment shall
be made by wire transfer to the account designated by the Executive in writing.

                        (b)        Upon the payment of the Severance Payments,
Georgina Harris shall receive a cash severance payment of $66,000 by wire
transfer to the account designated by Georgina Harris in writing. 

                        3.         COBRA Continuation.  Effective as of the
Effective Date, the Executive and his dependents shall be eligible to continue
participation under the Company's group health insurance plan to the extent
permitted under Section 4980B(f) of the Internal Revenue Code of 1986, as
amended ("COBRA").  The Executive shall be responsible for all COBRA premiums.

                        4.         Treatment of Equity-Based Compensation.  The
options and warrants to purchase shares of the Company's common stock that have
been granted to the Executive by the Company, as well as the PMC Options
(collectively, the "Options"), shall remain outstanding through December 31,
2005 and continue to vest in accordance with and be governed by the terms of the
applicable non-qualified stock option agreements and stock option plan or the
PMC Agreement, as applicable, and shall be fully exercisable at any time after
they have vested up to December 31, 2005; provided however, that this Agreement
shall supersede any provisions of the applicable non-qualified stock option
agreements and stock option plan or the PMC Agreement that are inconsistent with
the provisions of this Agreement.  Attached hereto as Exhibit A is a list of all
Options held by the Executive, together with their respective vesting schedules.

                        5.         No Other Severance, Payments or Benefits. 
Except as otherwise expressly provided in this Agreement or as required under
the terms of any applicable pension plan, the Executive acknowledges and agrees
that he shall not be entitled to any other payment, compensation or benefits
from the Company, PMC or any of their respective subsidiaries or affiliates in
connection with his employment, the termination of his employment or otherwise
(including, without limitation, accrued but unpaid salary, vacation days,
personal days and similar items, all of which the Executive waives in
consideration for the Severance Payment) and will not be eligible to participate
on and following the Effective Date in any employee benefit plan, program,
policy or arrangement of the Company.  Except as expressly set forth herein, the
Executive is not entitled to any severance or similar benefits under any
agreement, plan, program, policy or arrangement, whether formal or informal,
written or unwritten, of the Company or its subsidiaries.  The Executive shall
be entitled to reimbursement of all valid business expenses incurred by him
prior to the Effective Date in accordance with Company policy.  The parties
agree that the Executive's most recent expense report was approved on August 8,
2002 and is currently being processed.

 

2

--------------------------------------------------------------------------------

                        6.         Press Release; Reference; Non-Disparagement. 

                        (a)        The Company will issue a press release on
August 15, 2002 in the form attached hereto as Exhibit B.  In response to
inquiries from future employers or others regarding the Executive's employment
with the Company and TrizecHahn, the Company will make the statements set forth
on Exhibit C attached hereto; provided, however, that in response to inquiries
by third parties other than future employers, the Company may make any
statements that it reasonably determines are necessary in connection with its
public disclosure obligations under law or a national stock exchange or the
National Association of Securities Dealers, as applicable. 

                        (b)        The Executive shall not now or at any time in
the future, and shall not cause another person to, directly or indirectly,
criticize or make any statement that disparages or is derogatory of the Company,
PMC and their respective subsidiaries and affiliates and their respective
officers, directors, employees, agents, products or services in any
communications with any person.  Each of the Company and PMC shall, and shall
cause their respective subsidiaries and affiliates and their respective
officers, directors and employees with the title of vice president or above, now
or at any time in the future, directly or indirectly, to, refrain from
criticizing or making disparaging or derogatory comments about the Executive in
any communications with any person.  Notwithstanding anything in this Section 6,
the foregoing shall not limit truthful responses to legal process or
governmental or regulatory inquiry, provided that, in the case of the Executive,
prior notice of such responses is given to the Company's general counsel or, in
the case of the Company, prior notice of such responses is given to the
Executive. 

                        7.         Protection of the Company's Interests.  In
partial consideration of the Severance Payment, the Executive hereby agrees to
abide by the terms and covenants included in this Section 7, which are
reasonable in scope and duration.  The activities described in this Section 7
shall be permitted and prohibited regardless of whether undertaken by the
Executive in an individual or representative capacity, and regardless of whether
performed for the Executive's own account or for the account of any other
individual, partnership, firm, corporation, or other business organization
(other than the Company). 

                        (a)        No Interference.  For one year following the
Effective Date (such period being referred to hereinafter as the "Restricted
Period"), the Executive shall not intentionally endeavor to entice away from the
Company, PMC and their respective subsidiaries and affiliates (collectively, the
"Group"), or otherwise interfere with the relationship of the Group with, any
person who is employed by or otherwise engaged to perform services for the Group
or any person, team or entity who is, or was within the most recent twelve-month
period, a customer, client or supplier of the Group other than Georgina Harris. 

                        (b)        Confidentiality.  The Executive understands
and acknowledges that in the course of his employment, he acquired confidential
information and trade secrets concerning the operation of the Group, the use or
disclosure of which could cause the Group substantial losses and damages which
could not be readily calculated and for which no remedy at law would be
adequate.  Accordingly, the Executive covenants and agrees with the Company that
he will not, at any time, except with the prior written consent of the Chief
Executive Officer of the Company, 

 

3

--------------------------------------------------------------------------------

directly or indirectly, disclose to any person any secret or confidential
information that he has learned by reason of his association with the Group. 
"Confidential Information" shall mean any information not previously disclosed
to the public or to the trade by the Group with respect to the Group's products,
facilities, and methods, trade secrets and other intellectual property, systems,
procedures, manuals, confidential reports, product price lists, customer lists,
financial information (including the revenue, costs or profits associated with
any of the Group's products), business plans, prospects or opportunities.

                        (c)        Exclusive Property.  The Executive confirms
that all Confidential Information is and shall remain the exclusive property of
the Group.  All business records, papers and documents kept or made by the
Executive relating to the business of the Group shall be and remain the property
of the Group.  The Executive shall not, without the consent of the Board of
Directors of the Company, retain copies of any written materials not previously
made available to the public, or records and documents made by the Executive or
coming into his possession concerning the business or affairs of the Group,
including information, records or documents contained on any computer disks or
other electronic storage media in the Executive's possession; provided, however,
(i) that the Company hereby agrees to provide the Executive with copies of any
documents which the Executive requests and which the Executive has determined in
good faith are (A) required to establish a defense to a claim that the Executive
has not complied with his duties as an officer of the Company or (B) necessary
to the Executive in order to comply with applicable law and (ii) that this
provision shall not be interpreted to prevent the Executive from retaining (A)
personal files, a list of which is attached as Exhibit D and (B) a personal
database of contact information of approximately three thousand five hundred
persons; provided, further, that the Executive agrees to immediately return to
the Company or destroy any Confidential Information contained in such files upon
discovery thereof in accordance with Section 11.

                        (d)        Extension of Restricted Period.  The
Restricted Period shall be extended by the length of any period during which the
Executive is in material breach of any of the terms of Section 7(a).

                        8.         Mutual Waiver and Release.

                        (a)        For purposes of this mutual release,
"Executive Parties" means the Executive, the Executive's family members, and the
estate, beneficiaries, heirs and assigns of each of the foregoing; "Company
Parties" means the Company, PMC and each of their present, former and future
directors, officers, employees, partners, subsidiaries, parents, agents,
attorneys, heirs and assigns.  The Executive Parties and the Company Parties
together shall hereinafter be referred to as the "Released Parties."

                        (b)        In consideration of the mutual consideration
set forth herein, the receipt and adequacy of which are herein acknowledged, and
intending to be legally bound hereby, the Company Parties, on the one hand, and
the Executive Parties, on the other hand, do hereby release and discharge each
other from any and all claims, actions, causes of action, suits, costs,
controversies, judgments, decrees, verdicts, damages, liabilities, attorneys'
fees, covenants, contracts, and agreements that any of the Executive Parties or
Company Parties may have, or in 

 

4

--------------------------------------------------------------------------------

the future may possess, whether or not known at the Effective Date, with respect
to each other, including, but not limited to, any claims arising under Title VII
of the Civil Rights Act of 1964, the Rehabilitation Act of 1973, the Americans
with Disabilities Act of 1990, the Civil Rights Act of 1866, the Civil Rights
Act of 1991, the Employee Retirement Income Security Act of 1974, as amended,
the Family Medical Leave Act of 1993, or any other federal, state, local or
foreign law, whether such claim arises under statute, common law or in equity,
and whether or not any of the Released Parties are presently aware of the
existence of such claim, damage, action or cause of action, suit or demand (the
"Claims"); provided, however, that this Section 8(b) shall not apply to any
Claim by the Company or the Executive with respect to the enforcement of  their
respective rights and obligations set forth in this Agreement (the "Excluded
Claim").  The Company Parties, on the one hand, and the Executive Parties, on
the other, also do forever release, discharge and waive any right they may have
to recover in any proceeding brought by any federal, state or local agency
against any other party hereto to enforce any laws; provided, however, that the
Company hereby agrees to indemnify the Executive and advance expenses in
accordance with Article VI, Section B of the Fourth Amended and Restated
Certificate of Incorporation of the Company and Article VII of the Amended and
Restated By-Laws of the Company as in effect on the date of this Agreement. 
Each of the parties hereto agrees that the value received as described in this
Agreement shall be in full satisfaction of any and all claims, actions or causes
of action for payment or other benefits of any kind that any party or Released
Parties hereto may have against another party hereto and or any corresponding
Released Parties.

                        (c)        In further recognition of the consideration
cited above, the Executive Parties hereby release and forever discharge each of
the Company Parties from any and all claims, actions and causes of action that
the Executive Parties may have as of the date set forth on the signature page of
this Agreement arising under the federal Age Discrimination in Employment Act of
1967, as amended, and the applicable rules and regulations promulgated
thereunder ("ADEA") which may be based in whole or in part on age
discrimination.

                        (d)        Acknowledgement.  By signing this Agreement,
the Executive acknowledges and confirms that:

                                    (i)   the Executive was advised by the
Company in connection with the termination of his employment to consult with an
attorney of the Executive's choice prior to signing this Agreement and to have
such attorney explain the terms of this Agreement, including, without
limitation, the terms relating to the Executive's release of claims arising
under ADEA;

                                    (ii)   the Executive has no employment
discrimination or other complaints or charges against the Company Parties
pending before any local, state, federal or foreign court, tribunal or
administrative agency;

                                    (iii)   the Executive has been advised of
his opportunity to review and consider the terms of the Agreement for not less
than twenty-one days prior to its execution and to consult with an attorney of
the Executive's choosing with respect thereto;

 

5

--------------------------------------------------------------------------------

                                    (iv)  during the Revocation Period the
Executive has the option to revoke acceptance of this Agreement in accordance
with the terms set forth in Section 8(e);

                                    (v)   the Executive is providing the release
and discharge of ADEA claims only in exchange for consideration which exceeds
any consideration which the Executive is or might otherwise be entitled to under
any policy, plan or procedure of the Company; and

                                    (vi)   the Executive has read this Agreement
carefully and completely, understands each of the terms of the offer and this
Agreement and knowingly and voluntarily accepted the terms of this Agreement.

                        (e)        Revocation.  The Executive shall have the
right to revoke this Agreement during the seven-day period commencing on the
date the Executive signs and delivers this Agreement to the Company (the
"Revocation Period").  The Revocation Period shall expire at 5:00 p.m. Eastern
Standard Time on the last day of the Revocation Period which is agreed to be
August 22, 2002.  In the event of any such revocation by the Executive, all
obligations of the Company under this Agreement shall terminate and be of no
further force and effect as of the date of such revocation.  No such revocation
will be effective unless it is in writing and signed by the Executive and
received by the Company prior to the expiration of the Revocation Period.

                        9.         Severability.  Each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.  If any of the
provisions contained in this Agreement shall be determined by a court of
competent jurisdiction to be excessively broad as to duration, activity,
geographic application or subject matter, such provision shall be construed, by
limiting or reducing it to the extent legally permitted, so as to make such
provision enforceable to the extent compatible with then-applicable law.

                        10.       Cooperation.  The Executive agrees that,
following the Effective Date, he shall make himself reasonably available to
reasonably assist and cooperate with the Group in connection with any matters
relating to the business or affairs of the Group, and any pending or future
governmental or regulatory investigation, civil or administrative proceeding,
litigation or arbitration related to the business of the Group during
Executive's term as an officer thereof or to the Executive's services as an
officer, director or employee of the Group, taking into consideration the
Executive's other business and personal commitments.  The Executive shall
provide such assistance and cooperation at such time and place and in such
manner as may be reasonably requested, in good faith, from time to time by the
Group, taking into consideration the Executive's other business and personal
commitments.  The Company shall reimburse the Executive for reasonable
out-of-pocket expenses incurred in connection with the provision of such
cooperation and assistance and pay a reasonable per diem fee, as agreed upon
between the Company and the Executive. 

 

6

--------------------------------------------------------------------------------

                        11.       Return of Company Property.  As soon as
practicable following the Effective Date, the Executive shall return to the
Company or destroy all property of the Group then in his possession and all
property made available to him in connection with his service to the Company,
including, without limitation, Company credit cards, cellular telephones, any
and all records, manuals, reports, papers and documents kept or made in
connection with the Executive's employment by the Company, all computer hardware
or software, files, memoranda, correspondence, vendor and customer lists,
financial data, keys and security access cards, and any other materials or
documents of the Group.

                        12.       Visa.  The Company shall advise the
Immigration and Naturalization Service that the H1B Visa, issued to the
Executive, dated May 2, 2002 (Visa Control No. 47757384) should be cancelled as
of August 15, 2002.

                        13.       Notices.  For the purpose of this Agreement,
notices, demands and all other communications provided for in this Agreement
shall be in writing and shall be sent by messenger, overnight courier, certified
or registered mail, or postage prepaid and return receipt requested to the
parties at their respective addresses set forth below or to such other address
or fax number as to which notice is given.

If to the Company:

 

Trizec Properties, Inc.
1114 Avenue of the Americas
31st Floor
New York, New York 10036
Attention: General Counsel

 

 

 

If to PMC:

 

PM Capital Corp.
c/o Trizec Canada Inc.
BCE Place, 181 Bay Street
Suite 3900
Toronto, Ontario M5J 2T3

 

 

 

If to the Executive:

 

Christopher Mackenzie
c/o Fried, Frank, Harris, Shriver & Jacobson
One New York Plaza
New York, New York 10004
Attn: Arthur Fleischer

                        Notices, demands and other communications shall be
deemed given on delivery thereof.

                        14.       Entire Agreement.  This Agreement (including
the relevant provisions of the stock option agreements and pension plans to the
extent incorporated by reference in Sections 4 and 5) represents the entire
agreement of the parties concerning the subject matter of this Agreement and
shall supersede any and all previous contracts, arrangements or understandings
with respect to such subject matter among the Company, PMC and the Executive,
including, without limitation, the Employment Agreement.

 

7

--------------------------------------------------------------------------------

                        15.       Amendment.  This Agreement may be amended at
any time by mutual written agreement of the parties hereto.

                        16.       Withholding.  Any payments made to the
Executive under this Agreement shall be reduced by the full amount legally
required to be withheld for income or other payroll tax purposes by the
Company. 

                        17.       Successors.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that this Agreement may not be
assigned by the parties without the consent of the other parties.

                        18.       Governing Law.  The provisions of this
Agreement shall be construed in accordance with, and governed by, the laws of
the State of New York, without regard to principles of conflict of laws.

                        19.       Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

                        IN WITNESS WHEREOF, the Company, PMC and the Executive,
intending to be legally bound, have executed this Agreement on the day and year
first above written.

 

 

TRIZEC PROPERTIES, INC.

 By: /s/ Elizabeth Lanier                                  
      Name:  Elizabeth Lanier
       Title:   Senior Vice President and General                  Counsel

 

 

 

 

 

PM CAPITAL CORP.

 By: /s/ Peter Munk                                         
      Name:  Peter Munk
       Title:   President

 

 

 

 

 

CHRISTOPHER MACKENZIE

/s/ Christopher Mackenzie                              

 

 

8

--------------------------------------------------------------------------------


Exhibit A

Stock Options

 

Christopher Mackenzie

 

 

 

Summary of Option, Warrant Certificate and Call Right Holdings

 

14-Aug-02

 

 

 

 

 

 

 

 

 

 

 

Trizec Properties Options*

 

Vesting Schedule

 

825,000 @ $14.87

 

325,000 becoming exercisable on 12/31/2002

 

 

 

500,000 becoming exercisable on 12/31/2003

 

 

 

 

 

*Options to purchase common stock of Trizec Properties, Inc. pursuant to the
2002 Stock Option Plan

 

 

 

 

 

Trizec Properties Warrants**

 

Vesting Schedule

 

675,000 @ $14.87

 

675,000 vested & exercisable

 

 

 

 

 

**Warrants to purchase common stock of Trizec Properties, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

P. M. Capital Inc. Call Right***

 

Vesting Schedule

 

1,000,000 @ $14.87

 

333,334 vested & exercisable

 

 

 

333,333 becoming exercisable on 12/31/2002

 

 

 

333,333 becoming exercisable on 12/31/2003

 

*** Pursuant to letter agreements dated December 21, 2000 and April 19, 2001
(the "Letter Agreements"), P.M. Capital granted the executive a right to
purchase 1 million shares of Trizec Canada, Inc. common stock, held by P. M.
Capital Inc. (the "Call Right"). The terms of the Call Right mirror the terms of
the Executive's stock options.  Upon exercise, P.M. Capital has the right to
cash settle the purchase by making payment to the Executive of an amount equal
to the difference between the trading price (as determined in accordance with
the Letter Agreements) and the $14.87 exercise price multiplied by the number of
shares proposed to be purchased by the Executive.